DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 9/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
Claim Rejections - 35 USC § 112(a)
Claim Objections
In view of Applicant’s claim amendments, these rejections and objections are hereby withdrawn.

Claim Rejections - 35 USC § 102
In view of Applicant’s claim amendments, this rejection over Masaaki is hereby withdrawn.

Claim Rejections - 35 USC § 102/103
In view of Applicant’s claim amendments, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102


In view of Applicant’s claim amendments modified rejections have been made below, which now render Applicant’s arguments as to the amended claims moot.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 116 693 A1 to Masaaki et al. (“Masaaki”, of record), and further in view of Hahm, The Effect of Protein Kinase C Modulation with Bryostatin 1 on Paclitaxel-Induced Growth Inhibition and Apoptosis in Human Breast Cancer, Award Number: DAMD17-97-1-7338, Report date: January 2000, available at https://apps.dtic.mil/sti/pdfs/ADA390788.pdf, and Kuo et a.., A systems analysis of the chemosensitivity of breast cancer cells to the polyamine analogue PG-11047, BMC Medicine, December 2009, 7:77, doi:10.10186/1741-7015/7/77 (“Kuo”).
Masaaki relates to the use of spermidine or a pharmacologically acceptable salt thereof, and a pharmaceutical preparation with other pharmaceutically acceptable ingredients, for the treatment of cancer in mammals including man. (Abstract; claims 1-3, 5; Examples 1, 2)  Masaaki discloses the growth inhibitory effect of spermidine both in vitro and in vivo in IMC carcinoma (an abbreviation for invasive mammary carcinoma or infiltrating mammary carcinoma breast cancer1; Tables 5 and 6), and on L-1210 cells (lymphocytic leukemia cells2).  The composition may also comprise other anticancer drugs, such as bleomycin.  
Thus, Masaaki discloses treating breast cancer.  Applicant has currently amended the claims, however, to recite “wherein the tumor is breast cancer having at least one property selected from the group consisting of Warburg effect, high expression of oncogene myc,high expression of PAICS, being associated with Erkl/2, high expression of PKM2 gene, and over-accumulation of SAICAR, SAICAr or S-Ado.”  Thus, Applicant’s claims as currently worded recite the tumor in terms of what its characteristics are, not what it is. Applicant’s specification sheds further light- it shows that Applicant did the testing on breast cancer cell lines MD468 and MD231.  ([0050])  
Hahm discloses that the polyamines are essential for cell growth and differentiation, and that structural analog has been shown to have anti-tumor activity in experimental models including breast cancer.  Hahm evaluated the ability of two polyamine analogs N1-ethyl-N11- ((cyclopropyl) methyl) -4, 8-diazaundecane (CPENSpm) and N1-ethyl-N11- ( (cycloheptyl) methyl) 4,8-diazaundecane (CHENSpm) 
to synergize with cytotoxics in human breast cancer cell lines, namely MCF-7 and MDA-MB-468 (a synonym of MDA468).3  Hahm reports that: “The chemotherapeutic agents chosen, cis diaminechloroplatinum (II), doxorubicin, 5-fluorouracil, fluorodeoxyuridine, 4-hydroperoxycyclophosphamide, paclitaxel, docetaxel, and vinorelbine, all have anti-tumor activity in breast cancer and represent a spectrum of mechanisms. Three treatment schedules of polyamine analog and cytotoxic were tested in MCF-7 and MDA-MB-468 lines. Cytotoxic agent alone for 24 hours followed by polyamine analog alone for 96 hours resulted in the most synergistic combinations and the greatest synergy.” (Abstract).  Thus, Hahm reports the therapeutic utility of tow spermidine analogs (CPENSpm) and (CHENSpm) against the breast cancer cell line MDA468.
The art further discloses that the art of cancer research before the effective filing date of the claimed invention recognized the necessity to test a particular polyamine compound for efficacy against a wide range of breast cancer cell lines.  Kuo discloses a study with the objective to test the efficacy of the polyamine analog PG-11047 across 48 breast cancer cell lines derived from different patients and to identify genetic markers associated with differential cytotoxicity. (Abstract).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Masaaki, Hahm and Kuo, in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The person of skill in the art would have been motivated to do so because Masaaki specifically teaches the use of spermidine for treating breast cancer.  Moreover, Hahm specifically teaches the efficacy of two spermidine analogs against the breast cancer line MDA468, which was employed by Applicant in its experiments.  Since Hahm teaches the same cancer MDA468, this cancer will possess the same properties as claimed by Applicant- i.e. Warburg effect, high expression of oncogene myc, high expression of PAICS, being associated with Erkl/2, high expression of PKM2 gene, and over-accumulation of SAICAR, SAICAr or S-Ado.  Thus, Hahm provides motivation to extend the study of the efficacy of spermidine against breast cancer, to the specific breast cancer cell line MDA468, against which spermidine analogs showed efficacy.  Further motivation to do so is found in view of Kuo, which specifically teaches to assess the efficacy of two polyamine analogs against a large number of breast cancer lines derived from different patients, and to identify the genetic markers associated with cancer thereof.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 116 693 A1 to Masaaki et al. (“Masaaki”, of record), and further in view of McCloskey et al., Polyamine Analogue Induction of Programmed Cell Death in Human Lung Tumor Cells, Clinical Cancer Research, Vol. 2., 441-446, March 1996 (“McCloskey”), and Kuo et a.., A systems analysis of the chemosensitivity of breast cancer cells to the polyamine analogue PG-11047, BMC Medicine, December 2009, 7:77, doi:10.10186/1741-7015/7/77 (“Kuo”).
Masaaki relates to the use of spermidine or a pharmacologically acceptable salt thereof (i.e. a derivative, per Applicant’s claims), and a pharmaceutical preparation with other pharmaceutically acceptable ingredients, for the treatment of cancer in mammals including man. (Abstract; claims 1-3, 5; Examples 1, 2)  Masaaki discloses the growth inhibitory effect of spermidine both in vitro and in vivo in IMC carcinoma (an abbreviation for invasive mammary carcinoma or infiltrating mammary carcinoma breast cancer4; Tables 5 and 6), and on L-1210 cells (lymphocytic leukemia cells5).  The composition may also comprise other anticancer drugs, such as bleomycin.  
Masaaki does not explicitly disclose treating lung cancer.
McCloskey discloses studies in polyamine analogs in human lung tumor cells.  Per McCloskey: “The naturally occurring polyamines putrescine, spermidine, and spermine are required for cell growth. Based on this requirement, several polyamine analogues that interfere with polyamine function and metabolism have been synthesized as antineoplastic agents. The symmetrically substituted N1,N12-bis(ethyl)spermine (BESpm), and unsymmetrically substituted N1-ethyl-N11-[(cyclopropyl)methyl]-4, 8-diazaundecane (CPENSpm) have previously been shown to cause rapid cytotoxicity of NCI H157 cells, with concurrent high induction of the polyamine catabolic enzyme spermidine/spermine N1-acetyltransferase. However, the precise mechanism(s) of the cytotoxic action of the compounds is not known. We now demonstrate that treatment with either BESpm or CPENSpm results in morphological and biochemical changes consistent with the activation of programmed cell death pathways, and that the unsymmetrically substituted CPENSpm more rapidly activates the death program.” (Abstract)
The art further discloses that the art of cancer research before the effective filing date of the claimed invention recognized the necessity to test a particular polyamine compound for efficacy against a wide range of cancers, once activity is shown against a particular type of cancer.  Kuo discloses a study with the objective to test the efficacy of the polyamine analog PG-11047 across 48 breast cancer cell lines derived from different patients and to identify genetic markers associated with differential cytotoxicity. (Abstract).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Masaaki, McCloskey and Kuo, in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The person of skill in the art would have been motivated to do so because Masaaki specifically teaches the use of spermidine for treating a number of different cancers.  Moreover, McCloskey specifically teaches the efficacy of two polyamine analogs against lung cancer.  Since McCloskey teaches the same cancer as claimed by Applicant- lung, this cancer will possess the same properties as claimed by Applicant- i.e. Warburg effect, high expression of oncogene myc, high expression of PAICS, being associated with Erkl/2, high expression of PKM2 gene, and over-accumulation of SAICAR, SAICAr or S-Ado.  Thus, McCloskey provides motivation to extend the study of the efficacy of spermidine against breast cancer and leukemia, to lung cancer, against which polyamine analogs showed efficacy.  Further motivation to do so is found in view of Kuo, which specifically teaches to assess the efficacy of two polyamine analogs against a large number of breast cancer lines derived from different patients, and to identify the genetic markers associated with cancer thereof.  Thus, it would have been obvious to a person of skill in the art to extend the findings of Masaaki of spermidine efficacy against two different types of cancers, to other cancers for which polyamine analogs have shown efficacy, such as lung cancer, as disclosed in McCloskey, and as further modified by the teachings of Kuo.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 40 are drawn to supposedly recite pharmaceutically acceptable salts.  However, the compounds recited are not salts of inorganic acids in the conventional sense of the word.  Further, Applicant’s specification defines such compounds as pharmaceutically acceptable derivatives instead.
“[0031] The pharmaceutically acceptable derivatives of the compound may particularly refer to simple derivatives thereof, especially to one of lower ester, lower ether, lower alkyl substituent, a medicinal salt and lower amide thereof. That is, the pharmaceutically acceptable derivatives may be derivatives obtained by a condensation reaction between the parent compound with carboxylic acid, alcohol or amine having 1 to 6, preferably 2 to 6, and 2 to 4 carbon atom(s).” (emphasis added).  
What is further confusing is that these are dependent claims, but Applicant deleted from the independent claims “pharmaceutically acceptable derivative”, and thus, there is further insufficient antecedent basis for the claimed compounds in the claims.

Claim Objections

Claim 37 is objected to because of the following informalities.  The claim recites “over-accumulation of SAICAR, SAICAr or S-Ado”.  It appears that “SAICAR, SAICAr” are repeats of the same word, and that “SAICAr” is further incorrectly spelled with small “r” at the end.  Appropriate correction is required.

Other relevant art

The Examiner also notes for the record the following cumulative art over which rejections were not made solely in view of its cumulative nature.
-Zhang, Study on Mechanism of Apoptosis Induced by Spermine in Human Cervical Cancer HeLa Cells, China Master’s Thesis Full-text database, 1 April 2013 (“Zhang”, of record).

    PNG
    media_image1.png
    609
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    263
    610
    media_image2.png
    Greyscale


- Zhao et al., The purinosome, a multi-protein complex involved in the de novo biosynthesis of purines in humans, Chem. Commun., 2013, 49, 4444 (“Zhao”, of record).
Zhao discloses that lymphocytic leukemia—i.e. a cancer treatable by spermidine per Masaaki above—is treatable by purine and pyrimidine antimetabolite drugs.  It states that “I[i]n fact, greater than 20% of all approved oncology drugs are purine or pyrimidine antimetabolites.”  (p. 4445, col. 2).  It further elaborates that the purine biosynthesis pathway contains 10 chemical steps and 6 enzymes, and that the latter include PAICS and SAICARS.  (Fig. 1, p. 4446, col, 2, -4447, col. 1).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Invasive Mammary Carcinoma (IMC), available on June 21, 2021 at https://www.hopkinsmedicine.org/breast_center/breast_cancers_other_conditions/invasive_mammary_carcinoma.html
        2 L1210, available on June 21, 2021 at https://www.atcc.org/products/ccl-219
        
        3 Cellosaurus MDA-MB-468 (CVCL_0419), entry creation-04-April-2012, available at https://web.expasy.org/cellosaurus/CVCL_0419.  
        4 Invasive Mammary Carcinoma (IMC), available on June 21, 2021 at https://www.hopkinsmedicine.org/breast_center/breast_cancers_other_conditions/invasive_mammary_carcinoma.html
        5 L1210, available on June 21, 2021 at https://www.atcc.org/products/ccl-219